EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, CHRIS A. WATT, on 01/13/2021.

The application has been amended as follows: 

1.	(Currently Amended) A system for automated aggregated content comment generation, the system comprising: 
memory including:
a content database comprising content providable to a user, and
a comment database, wherein the comment database is linked to the content database; and 
at least one server configured to:
provide a representation of a piece of content to a plurality of users,
receive a first plurality of comments plurality of users, wherein each comment of the first plurality of comments identifies 
wherein each commentof the first plurality of comments is associated with:
the piece of content, generated by a user input received by an instructor of a learning course, and wherein the piece of content comprises 
an instruction or criteria used in evaluating the piece of content, and
corresponding rubric associated with the piece of content, 
generate an entry in the comment database:
linked to the plurality of users 
comprising the first plurality of comments, and
comprising a plurality of metadata associating each of the first plurality of comments with the learning course or the instructor, and the instruction or criteria;
store the first plurality of comments in the entry in the comment database, and 
categorize the first plurality of comments according to attributes of the first plurality of comments that identify the instructor or the learning course.

2.	(Currently Amended) The system of claim 1, wherein the at least one server is further configured to:
receive a comment request for return of comments, the request comprising a specified category;
identify, in response to the received comment request, at least one comment having the specified category in the comment database; and
provide the identified at least one comment and the corresponding rubric to the identified at least one comment to the plurality of users.

3.	(Currently Amended) The system of claim 1, wherein the system uses pointers to associate each of a plurality of links between the entry and the user and the piece of content.

4.	(Currently Amended) The system of claim 1, wherein [[the]] a received comment comprises at least one rubric identifier indicating a link between the received comment and the corresponding rubric for evaluation of the content.

5.	(Currently Amended) The system of claim 4, wherein the at least one server is configured to generate the entry in the comment database also linked to at least one metric for evaluation of the piece of content in an evaluation criteria database.

6.	(Currently Amended) The system of claim 1, wherein the piece of content comprises at least one of: a video file; and an audio file.

7.	(Currently Amended) The system of claim 6, wherein the first plurality of comments comprise[[s]] a time stamp identifying a portion of the at least one of: the video file; and the audio file, relevant to the first plurality of comments.

8.	(Currently Amended) The system of claim 1, wherein the first plurality of comments comprises a comment body comprising a text string generated via user input.

9.	(Original) The system of claim 1, wherein the at least one server is further configured to launch a commenter interface.

10.	(Currently Amended) The system of claim 9, wherein the representation of the piece of content is provided to the plurality of users via the commenter interface.

11.	(Currently Amended) The system of claim 10, wherein the representation of the piece of content is not a downloaded version of the piece of content, and wherein the storing of the first plurality of comments does not change the piece of content.

12.	(Original) The system of claim 10, wherein the piece of content is provided streaming via the commenter interface.

13.	(Currently Amended) A method, comprising:
providing, by a server comprising a computing device coupled to a network and comprising at least one processor executing instructions within a memory, a representation of a piece of content to a plurality of users;
receiving, by the server, a first plurality of comments from the plurality of users, wherein each comment of the first plurality of comments identifies 
each comment[[, in a]] of the first plurality of comments 
the piece of content, generated by a user input received by an instructor of a learning course, and wherein the piece of content comprises 
an instruction or criteria used in evaluating the piece of content, and
corresponding rubric associated with the piece of content,

linked to the plurality of users and the piece of content,
comprising the first plurality of comments, and
comprising a plurality of metadata associating each of the first plurality of comments with the learning course or the instructor, and the instruction or criteria;
storing, by the server, the first plurality of comments in the entry in the comment database, and
categorizing, by the server, the first plurality of comments according to attributes of the first plurality of comments that identify the instructor or the learning course.

14.	(Currently Amended) The method of claim 13, further comprising:
receiving a comment request for return of comments, the request comprising a specified category;
identifying, in response to the received comment request, at least one comment having the specified category in the comment database; and
providing the identified at least one comment and the corresponding rubric to the identified at least one comment to the plurality of users.

15.	(Currently Amended) The method of claim 13, wherein [[the]] a received comment comprises at least one rubric identifier indicating a link between the received comment and the corresponding rubric for evaluation of the content and further comprising generating the entry in the comment database also linked to at least one metric for evaluation of the piece of content in an evaluation criteria database.

16.	(Currently Amended) The method of claim 13, wherein the piece of content comprises at least one of: a video file; and an audio file.

17.	(Currently Amended) The method of claim 16, wherein the first plurality of comments comprise[[s]] a time stamp identifying a portion of the at least one of: the video file; and the audio file, relevant to the first plurality of comments.

18.	(Currently Amended) The method of claim 13, wherein the first plurality of comments comprise[[s]] a comment body comprising a text string generated via user input.

19.	(Original) The method of claim 13, further comprising:
launching a commenter interface; and


20.	(Currently Amended) The method of claim 19, wherein the representation of the piece of content is not a downloaded version of the content, and wherein the storing of the first plurality of comments does not change the piece of content.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a first plurality of comments is categorized according to attributes of the first plurality of comments that identify the instructor or the learning course, wherein the first plurality of comments is stored in an entry in a comment database, wherein the generated entry linked to a first plurality of users and the piece of content, comprising the first plurality of comments, and comprising a plurality of metadata associating each of the first plurality of comments with the learning course or the instructor, and the instruction or criteria (i.e., generate an entry in the comment database: linked to the first plurality of users and the piece of content, comprising the first plurality of comments, and comprising a plurality of metadata associating each of the first plurality of comments with the learning course or the instructor, and the instruction or criteria; store the first plurality of comments in the entry in the comment database, and categorize the first plurality of comments according to attributes of the first plurality of comments that identify the instructor or the learning course) as recited in claims 1 & 13. Thus, claims 1 & 13 are allowed. Dependent claims 2-12 & 14-20 are allowed at least by virtue of their dependencies from claims 1 & 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        January 13, 2021